To re-instate the appeal of relator from an order of the judge of probate, confirming the report of a guardian’s sale of real estate.
Denied October 26, 1869.
Relator claimed to have been the highest bidder at the sale, *130and appealed from the order confirming it. The circuit judge dismissed the appeal on the ground that the confirmation was unnecessary.
Held, that the confirmation of the report of the sale was necessary to its validity, but that to entitle a party to a mandamus he must show a clear legal right and that he has no other adequate remedy.
And that the guardian had a right to disregard relator’s bid, if the bidder neglected to offer compliance with the terms of •sale within a reasonable time, and that relator’s allegations with respect to the tender of performance were vague and uncertain.